DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (PG Pub. No. US 2014/0106545 A1) in view of Bui et al. (PG Pub. No. US 2019/0382300 A1).
Regarding claims 1 and 2, Okada teaches a wafer processing method for forming a modified layer (¶ 0031: 1c) within a wafer (¶ 0026: 1) along a plurality of planned dividing lines (¶ 0026: 3) of the wafer, the wafer having the planned dividing lines set on a top surface of the wafer (¶ 0026: division lines 3 formed on front side 1a of the wafer 1), the wafer processing method comprising: 

a modified layer forming step (¶ 0031: laser processing step) of forming the modified layer within the wafer by positioning a condensing point of a first laser beam having a wavelength transmissible through the wafer within the wafer (¶ 0028, 0031 & fig. 5: laser beam L has a transmission wavelength to the wafer 1, and a focal point of Laser L is set inside wafer 1) and applying the first laser beam along the planned dividing lines from an undersurface side of the wafer (¶ 0031 & fig. 5: laser beam L is applied to the back side 1b of the wafer 1 along each division line 3) while moving a laser beam irradiating unit and the chuck table relative to each other in a direction along the planned dividing lines (¶ 0031: laser beam applied along division line 3 as feeding wafer 1 in the X direction relative to laser applying unit 21); 
an observation applying step (¶¶ 0034-0035: positional deviation correcting step, performed every time the formation of the modified layers 1c along division lines 3 is finished) of, after the modified layer forming step, positioning radiation (¶ 0029: electromagnetic waves applied by camera 22) having a wavelength transmissible through the wafer within the wafer or at the top surface of the wafer (¶ 0029: camera 22 designed to apply electromagnetic waves having a transmission wavelength to the wafer 1, so as to image the division lines 3 formed on the front side 1a of the wafer 1), and applying the radiation from the undersurface side of the wafer while moving the wafer and the radiation source relative to each other in a direction orthogonal to the direction along the planned dividing lines (¶ 0036 & fig. 8: positional deviation correcting step performed in forming the modified layers 1c along both the division lines 3 extending in the first direction and orthogonal to the division lines 3 extending in the second direction) such that the condensing point crosses the modified layer (fig. 8: when extending in the Y1-Y2 direction, observation radiation crosses at least a portion of modified layer 1c); 

a determining step of determining a processed state of the wafer on a basis of an image photographed in the imaging step (¶ 0034: detecting the amount of positional deviation of this predetermined modified layer 1c from the reference line 22a of the camera 22).
Okada does not teach the observation applying step includes positioning a condensing point of a second laser beam having a power not exceeding a processing threshold value of the wafer within the wafer or at the top surface of the wafer, the imaging unit images reflected light of the second laser beam, or the second laser beam applied to the wafer in the observation laser beam applying step being formed such that a sectional shape of the second laser beam in a plane perpendicular to a traveling direction of the second laser beam is not axisymmetric with respect to an axis along the planned dividing lines.
Bui teaches an observation laser beam applying step (¶ 0085: imaging system 250 used to detect a position and a propagation direction of crack 270 along contour 170, similar to modified layer 1c of Okada) of, after the modified layer forming step, positioning a condensing point of laser beam radiation (¶ 0086: laser light source of imaging system 250, emitting radiation similar to electromagnetic waves of Okada) having a power not exceeding a processing threshold value of the wafer (Bui is silent to the imaging laser beam exceeding a defect-forming threshold of workpiece 160), and applying the laser beam from the undersurface side of the wafer while moving the wafer and a laser beam focal point
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Okada with the observation laser beam of Bui, as a means to determine both positional and directional information of the modified layer from image data (Bui, ¶ 0086).  Furthermore, positioning a condensing point of the observation laser beam having a power not exceeding a processing threshold value of the wafer within the wafer or at the top surface of the wafer would enable detection of defects, such as 171 of Bui and/or 1c of Okada, positioned with respective wafer 160 of Bui and 1 of Okada.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claims 3-4, Okada in view of Bui teaches the wafer processing methods according to claims 1 and 2, wherein the observation laser beam applying step is performed in an immersed state (Okada teaches the observation step, including the laser beam of Bui, is immersed in electromagnetic radiation).

Conclusion
:
Hayakumura (PG Pub. No. US 2017/0320165 A1) teaches a method of forming modification regions (¶ 0080: P) in a wafer (W) with a first laser beam (L1), using a second 1laser detection beam (¶ 0083: L2) to observe the wafer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894